Puerto Rico, Noviembre once de mil novecientos uno.— Visto el presente recurso gubernativo interpuesto por el Abogado Don Julio Padilla á nombre de Doña Clemen-tina Albina Voight Decastro, contra negativa del Registrador de la Propiedad de Ponce á inscribir un testimonio del auto de adjudicación en pago de una finca rústica. — Resultando: Que seguido procedimiento ejecutivo sumario en el Tribunal ■del Distrito de Ponce por Doña Clementina Albina Voight Decastro contra Don Cayetano Besosa y Padilla, en cobro de pesos, procedentes de un crédito hipotecario, se adjudicaron los bienes hipotecados al acreedor en pago de su crédito por el precio de su tasación, ascendente á la suma de catorce mil pesos;' y que presentado al Registro de la Propiedad un testimonio del auto de adjudicación librado por el Secretario del referido0 Tribunal para su inscripción, le fué denegada por el Registrador, según nota puesta por el mismo al pie del documento, por los siguientes defectos: “ 1? Por no expresarse la cantidad porque se siguió la ejecución; 2? Por no resultar la tasación de la finca, pues si bien se dice que la tasaron las partes en el acto de la constitución de hipoteca en catorce mil pesos, del Registro no resulta ese avalúo al objeto de que sirviera de tipo á la única subasta, ni podría resultar, toda vez que la hipoteca de que se trata es anterior al planteamiento de la vigente Ley Hipotecaria; 3? Por no expresarse la clase de moneda de la valoración porque se sacó la finca á pública subasta, apareciendo del Registro *229que la constitución de hipoteca por catorce mil pesos es anterior á la circulación de la moneda provincial; 4? Por no resultar la liquidación del crédito y que la adjudicación se haya hecho en pago total ó parcial del mismo crédito objeto de la ejecución; 5? Por no citarse el título de adquisición de la finca; 6? Porque existiendo gravámenes posteriores al que motivó la ejecución, no resulta del docu-mento que se haya hecho la notificación que dispone el artículo 1,448 de la Ley de Enjuiciamiento Civil, y el 171 del Reglamento de la Ley Hipotecaria, ni que se hayan publicado los edictos á que se refiere el artículo 172 de dicho Reglamento; 7? Por no insertarse el acta de la subasta; 8? Porque tratándose de adjudicación en pago de créditos hipotecarios que ha de producir la cancelación de éste, no se acredita si intervino personalmente la acreedora ó por medio de apoderado con poder bastante. Y como si bien estos defectos pudieran ser subsanables tales como aparecen en el documento, la falta de cumplimiento de algunos de los requisitos anotados produciría la nulidad, de las actua-ciones, no es procedente practicar la, inscripción con las solas constancias del título. Y manifestados estos defectos á Don Arturo Salas como mandatario de Don, Pedro S. Battistini, éste ha solicitado que se extienda la presente nota.” — Resultando : Que notificada la precedente nota al presentante del documento, no estuvo conforme con la calificación del Registrador, por lo que, en cumplimiento de lo que previene la Orden General número 99, lo elevó éste con la oportuna comunicación para la resolución corres-pondiente á este Tribunal Supremo, donde á su vez compa-reció dentro del término legal el Abogado Don Julio M. Padilla, á nombre de la interesada Doña Clementina Yoight Decastro, interponiendo en forma el presente recurso gubernativo contra la nota del Registrador de la Propiedad denegatoria de la inscripción solicitada y pidiendo se revocara dicha nota y se previniera • al Registrador que inscribiera el expresado documento gratuitamente y con *230las costas á cargo de dicho funcionario. — Siendo Ponente el Presidente del Tribunal Don José S. Quiñones. — Consi-derando : Que atendidas las prescripciones de los artículos 65 de la Ley Hipotecaria y 110 del Reglamento de la misma, no pueden calificarse de otro modo que de subsa-nables los defectos anotados por el Registrador de la Pro-piedad de Ponce al pie del documento de que se trata en el presente recurso, y que en ese concepto es procedente su inscripción en la forma que previene la Orden General número 99, ó sea expresándose en aquélla Ips defectos de que adoleciere el título presentado, para conocimiento de todos los interesados en la inscripción, y qué por ninguno pueda alegarse ignorancia. — Considerando: Que los Regis-tradores deben calificar los documentos que se presentan al Registro por lo que de ellos resulta, como lo ordena el artículo 18 de la misma Ley Hipotecaria; y que á mayor abundamiento, cualesquiera que sean los defectos que hayan podido cometerse en el orden del procedimiento ejecutivo seguido en el Tribunal del Distrito de Ponce para, hacer efectivo el crédito hipotecario de Doña Clementina Voight Decastro, no es de la competencia del Registrador cali-ficarlos, sino que son las mismas partes interesadas las que en todo caso podrían reclamar contra. los citados defectos, en la vía y forma correspondiente, con arreglo á la juris-prudencia constante de la Dirección General de los Registros de la Propiedad. — Considerando: Que ño se revela teme-ridad en la conducta del Registrador de la Propiedad de Ponce al denegar la inscripción del documento que motiva el presente recurso, que es lo que ha tratado de reprimir la Orden General número 99 al disponer que cuando este Tribunal desestime la calificación del Regis-trador lo condenará en las costas, y á la práctica de la inscripción gratuitamente. — Vistas las disposiciones legales citadas y las resoluciones de la Dirección General de los Registros de la Propiedad, de diez de Abril de mil ocho-cientos setenta y seis, veinte y dos de Diciembre de mil *231ochocientos ochenta y dos, cinco de Octubre de mil ocho-cientos noventa y tres, veinte y siete de Abril y cinco de Junio de mil ochocientos noventa y cuatro, y veinte y ocho de Marzo de mil ochocientos noventa y cinco. — Se revoca la nota denegatoria puesta por el Registrador de la Propiedad de Ponce al pie del documento de que se trata en el presente recurso, y se declara que procede inscribirlo en la forma que previene la Orden General citada. Y con devolución del referido documento, remítase al Registrador de la Propiedad de Ponce copia certificada de la presente resolución, que se publicará en la Gaceta Oficial, para su conocimiento y el de los interesados, y á los demás efectos procedentes. Lo acordaron y firman los Sres. del Tribunal Supremo de que certifico. ■